                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

GAVIN CLARKSON,

               Plaintiff,
                                                                   No. 2:18-cv-00870-KRS-GBW

v.

BOARD OF REGENTS OF THE
NEW MEXICO STATE UNIVERSITY;
DAN HOWARD; JAMES HOFFMAN;
ENRICO PONTELLI; and NANCY
ORETSKIN,

       Defendants.

                      ORDER VACATING ORDER TO SHOW CAUSE

       THIS MATTER comes before the Court on Plaintiff’s response (Doc. 31) to the July 18,

2019 show-cause order. Plaintiff’s counsel explains he did not serve the individual defendants as

Federal Rule of Civil Procedure 4(m) requires, but erroneously believed that the amended

complaint had been sent for service. Because of a calendaring mistake, counsel did not discover

the omission until the Court’s order. Plaintiff requests thirty days to effect service of process.

Although Plaintiff’s counsel should endeavor to be more diligent in the future, the Court accepts

the explanation and will vacate the order to show cause.

       IT IS, THEREFORE, ORDERED that the Court’s July 18, 2019 order to show cause

(Doc. 30) is VACATED.

       IT IS FURTHER ORDERED that Plaintiff serve the individual defendants with the

amended complaint on or before September 4, 2019.



                                               ____________________________________
                                               KEVIN R. SWEAZEA
                                               UNITED STATES MAGISTRATE JUDGE
                                               Presiding by Consent
